DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter/Reasons for Allowance
Claim 24 is allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “a first ferroelectric material layer comprising a first ferroelectric material, a second ferroelectric material layer comprising a second ferroelectric material” and “the vertical semiconductor channel is in direct contact with a cylindrical sidewall of the first ferroelectric material layer and in direct contact with a cylindrical sidewall of the second ferroelectric material layer,” in the combination required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou et al. [US 2019/0139973 A1] teaches a memory device with  a stack of an alternating insulating and conductive layers. a stack of layers including a blocking dielectric layer, a charge storage layer, a tunneling dielectric layer, and a first semiconductor channel layer. Zhou et al. does not disclose the vertical semiconductor channel is in direct contact with a cylindrical sidewall of the first ferroelectric material layer and in direct contact with a cylindrical sidewall of the second ferroelectric material layer.
Lu et al. [US 9,530,790 B1] teaches a memory device with  a stack of an alternating insulating and conductive layers and a series of layers including at least one blocking dielectric layer, a continuous memory material layer, a tunneling dielectric layer, and first semiconductor channel layer deposited in the memory openings. Lu et al. does not disclose the vertical semiconductor channel is in direct contact with a cylindrical sidewall of the first ferroelectric material layer and in direct contact with a cylindrical sidewall of the second ferroelectric material layer.
Zhang et al. [US 2017/0148811 A1] teaches a memory device with  a stack of an alternating insulating and conductive layers and a series of layers including outer blocking dielectric layer, the inner blocking dielectric layer and charge storage element layer. Zhang et al. does not disclose the vertical semiconductor channel is in direct contact with a cylindrical sidewall of the first ferroelectric material layer and in direct contact with a cylindrical sidewall of the second ferroelectric material layer.
Zhang et al. [US 2017/0352669 A1] teaches a memory device with  a stack of an alternating insulating and conductive layers and a series of layers including one blocking dielectric layer, a memory material layer, a tunneling dielectric layer, and an optional first semiconductor channel layer. Zhang et al. does not disclose the vertical semiconductor channel is in direct contact with a cylindrical sidewall of the first ferroelectric material layer and in direct contact with a cylindrical sidewall of the second ferroelectric material layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891